Citation Nr: 0926040	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  09-01 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk


INTRODUCTION

The Veteran had active military service from September 1955 
to April 1958.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
asthma, finding that the Veteran did not submit new and 
material evidence to reopen the claim.  


FINDINGS OF FACT

1. A September 2003 Board decision denied service connection 
for asthma.

2.  The evidence submitted since the September 2003 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claim of service connection for asthma.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated in November 
2007 and December 2008 .  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The claim was last readjudicated by the 
RO in the December 2008 statement of the case.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  
The RO obtained the Veteran's service treatment records, VA 
treatment records, and private treatment records.  The 
Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal.  As to VA examination of the 
Veteran, unless and until new and material evidence to reopen 
the claim has been received, VA is not required to afford him 
such an examination.  Therefore, the Board finds that the RO 
has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the Veteran's appeal.

The Veteran's claim for service connection for asthma was 
previously considered and denied by the RO on several 
occasions.  In May 2000, the Veteran was first denied service 
connection for asthma.  That decision noted that there was no 
medical evidence submitted that showed that he currently had 
asthma or that it was incurred or aggravated during his 
active service.  That decision was reconsidered by the RO in 
December 2001 under the provisions of the Veterans Claims 
Assistance Act (VCAA), and the RO denied service connection 
for asthma because the condition was neither incurred in nor 
caused by service.  The Veteran appealed that decision to the 
Board.  The Board denied service connection for asthma in 
September 2003 because the service treatment records were 
negative for complaint, diagnosis, or treatment of asthma.  
That decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a Veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened and the VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.  Regardless of how the RO ruled on the 
question, the Board must determine for purposes of 
jurisdiction whether there is new and material evidence 
sufficient to reopen the claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1990).

The evidence considered at the time of the September 2003 
Board decision included service treatment records which are 
entirely silent for reference to asthma or any respiratory 
disorder, post-service medical records through 2003 which 
documented treatment for asthma, and several statements by 
the Veteran as to the origin of his asthma.

The evidence associated with the claims file subsequent to 
the September 2003 Board decision consists of VA treatment 
records from June 2006 to December 2007 and statements made 
by the Veteran.  This evidence fails to show evidence of 
complaints, symptoms, diagnosis, or treatment for asthma 
while in service.  The VA treatment records show the Veteran 
being treated for asthma, however, this is cumulative of the 
evidence of record prior to the September 2003 Board 
decision.  The Veteran's statements are largely cumulative of 
those he made at the time of the September 2003 Board 
decision.  He also now contends that during his October 2007 
checkup, the VA examiner told him that it was probable that 
his current asthma was caused by active service.  Review of 
the VA records, however, do not corroborate his assertion.  
The December VA treatment records do show that he attempted 
to contact the VA clinician for such an opinion, but do not 
contain any responsive statement by the physician.  

The Board points out that the assertions of the Veteran as to 
what his physician purportedly said, filtered as it is 
through the sensibilities of a layperson, do not constitute 
competent medical evidence.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  Further, although the U.S. Court of 
Appeals for the Federal Circuit has held that a Veteran is 
competent in some circumstances to report a diagnosis given 
him by a physician, see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), neither the Federal Circuit nor the United 
States Court of Appeals for Veterans Claims (Court) has 
expanded this concept to include a Veteran's report 
concerning what he was purportedly told concerning a medical 
nexus.  The newly received evidence simply does not relate to 
an unestablished fact necessary to substantiate the Veteran's 
claim.

The Board must therefore conclude that new and material 
evidence has not been submitted to reopen the previously 
denied claim.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for asthma remains denied.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


